Graham, Presiding Judge,
delivered the opinion of the court:
This appeal brings before us for review two judgments of the Board of General Appraisers, each confirming the classification by the collector at the port of Philadelphia of certain merchandise as manufactures of metal under paragraph 399, Tariff Act of 1922, at 40 per centum ad valorem.
The importers protested against the classification in each of the three entries involved, making various claims. The only claims, however, made in this court are that the merchandise imported is properly dutiable as parts of textile machinery Hot specially provided for, at 35 per centum, under paragraph 372 of said tariff act, or at 30 per centum under the provision in the same paragraph for lace-making machines, machines for making lace curtains, etc., or at 30 per centum under the provision in said paragraph for parts of machines not specially provided for.
The competing paragraphs, so far as material, are as follows:
399. Articles or wares not specially provided for, if composed wholly or in chief value of platinum, gold, or silver, and articles or wares plated with platinum, gold, or silver, or colored with gold lacquer, whether partly or wholly manufactured, 60 per centum ad valorem; if composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, aluminum, or other metal, but not plated with platinum, gold, or silver, or colored with gold lacquer, whether partly or wholly manufactured, 40 per centum ad valorem.
372. * * * embroidery machines, including shuttles for sewing and embroidery machines, lace-making machines, machines for making lace curtains, nets and nettings, 30 per centum ad valorem; knitting, braiding, lace, braiding, and insulating machines, and all other similar textile machinery or parts thereof, finished or unfinished, not specially provided for, 40 per centum ad valorem; all other textile machinery or parts thereof, finished or unfinished, not specially provided for, 35 per centum ad valorem; * * * all other machines or parts thereof, finished or unfinished, not specially provided for, 30 per centum ad valorem: * * *
*258The record shows that the merchandise imported consists of parts of machines used only for making lace curtains, nets and nettings, composed of metal, and that such machines are textile machines. There is no controversy about the facts, the only question presented being as to the proper construction to be placed upon the quoted paragraphs.
The material portions of paragraph 372 may be thus subdivided:
1. Embroidery machines (including shuttles), lace-making machines and machines for making lace curtains, nets and nettings.
2. Knitting, braiding, lace braiding, insulating machines, and other similar textile machinery or farts thereof, finished or unfinished, not specially provided for.
3. All other textile machinery, or parts thereof, finished or unfinished, not specially provided for.
4. All other machines or parts thereof, finished or unfinished, not specially provided for.
It will be observed that parts are provided for'in each of the above classes of merchandise except the first, namely, lace-making machines. Here Congress failed to so provide. It has been the uniform holding in customs cases that parts of an article of merchandise are not included within an eo nomine designation of the article itself. Norma Co. v. United States, 6 Ct. Cust. Appls. 89; United States v. Schoverling, 146 U. S. 76; Robertson v. Gerdon, 132 U. S. 454. Hence such parts are not included within subdivision 1 above recited.
Nor can they be held to be within the scope of either of the remaining provisions. In what we have above designated as subdivision 2 the provision is for textile machinery which has not been specially provided for, and parts of the same; in subdivision 3, for other textile machinery which has not been specially provided for, and parts of the same; and finally in subdivision 4, for all other machines, which-have not been specially provided for, and parts of the same.
But machines for the making of lace curtains, nets and nettings have been specially provided for, and hence neither of the three provisions last above quoted applies to the merchandise in question here. This holding is amply supported by Myers & Co. v. United States, 12 Ct. Cust. Appls. 350, T. D. 40490, and Proctor Co. v. United States, T. D. 40624, G. A. 8917.
We concur in the conclusions expressed by General Appraiser Fischer in his very lucid and convincing opinion filed in the court below, and the judgment of the Board of General Appraisers is affirmed.